 Case 1:20-cv-00108-PAB-KMT Document 20-6 Filed 03/30/20 USDC Colorado Page 1 of 3


                                   Certification of Document




       I, Sarah B. Johnson, City Clerk of the City of Colorado Springs, Colorado, do hereby certify

that the attached is a true and complete copy of Section § 10.17.105 of the Code of the City of

Colorado Springs, the original of which is held on record in the Office of the City Clerk of Colorado

Springs, Colorado.

       Dated in Colorado Springs, Colorado, March 23 rd , 2020.




                                             EXHIBIT F
Case 1:20-cv-00108-PAB-KMT Document 20-6 Filed 03/30/20 USDC Colorado Page 2 of 3




   City Code 10.17.105: TRAFFIC CONTROL SIGNAL LEGEND:

  Whenever traffic is controlled by traffic control signals exhibiting different colored lights or colored
  arrows successively one at a time or in combination, only the colors green, yellow and red shall be
  used, except for special pedestrian control signals carrying a word legend as provided in section
  10.17.108 of this article. The lights, arrows and combinations thereof shall indicate and apply to
  drivers of vehicles and pedestrians as follows:

  A. Green Indication:

          1. Vehicular traffic facing a circular green signal may proceed straight through or turn right or
          left unless a sign at the place prohibits either turn; but vehicular traffic, including vehicles
          turning right or left, shall yield the right of way to other vehicles and to pedestrians lawfully
          within the intersection or an adjacent crosswalk at the time the signal is exhibited.

          2. Vehicular traffic facing a green arrow signal, shown alone or in combination with another
          indication may cautiously enter the intersection only to make the movement indicated by the
          arrow or other movement as is permitted by other indications shown at the same time. The
          vehicular traffic shall yield the right of way to pedestrians lawfully within an adjacent
          crosswalk and to other traffic lawfully using the intersection.

         3. Unless otherwise directed by a pedestrian control signal as provided in section 10.17.108
         of this article, pedestrians facing any green signal, except when the sole green signal is a
         turn arrow, may proceed across the roadway within any marked or unmarked crosswalk.

  B. Steady Yellow Indication:

         1. Vehicular traffic facing a steady circular yellow or yellow arrow signal is warned that the
         related green movement is being terminated, or that a red indication will be exhibited
         immediately thereafter.

         2. Pedestrians facing a steady circular yellow or yellow arrow signal, unless otherwise
         directed by a pedestrian control signal as provided in section 10.17.108 of this article, are
         advised that there is insufficient time to cross the roadway before a red indication is shown,
         and no pedestrian shall then start to cross the roadway.

  C. Steady Red Indication:

         1. Vehicular Traffic; Circular Red Signal: Vehicular traffic facing a steady circular red signal
         alone shall stop at a clearly marked stop line but, if none, before entering the crosswalk on
         the near side of the intersection or, if none, then before entering the intersection and shall
         remain standing until an indication to proceed is shown. Vehicles turning to the right or left
         may proceed after stopping under the following circumstances:

                  a. Right Turns: A right turn may be made on a red light where not prohibited by an
                  official sign or other official traffic control device and only if the vehicle first comes to
                  a stop, yields the right of way to pedestrians lawfully within an adjacent crosswalk,
                  and yields the right of way to any other traffic lawfully using the intersection. It is
                  otherwise unlawful to turn right on a steady circular red signal.




                                                  EXHIBIT F
Case 1:20-cv-00108-PAB-KMT Document 20-6 Filed 03/30/20 USDC Colorado Page 3 of 3




                 b. Left Tums: A left tum may be made on a red light when not prohibited by an official
                 sign or other official traffic control device and only if the vehicle first comes to a stop,
                 is on a one-way street and is turning onto a one-way street where traffic is
                 proceeding to the vehicle's left, and only after yielding the right of way to all
                 pedestrians and other traffic. It is otherwise unlawful to tum left on a steady circular
                 red signal.

         2. Pedestrians; Circular Red Signal: Pedestrians facing a steady circular red signal alone
         shall not enter the roadway, unless otherwise directed by a pedestrian control signal as
         provided in section 10.17.108 of this article.

         3. Vehicular Traffic; Red Arrow Signal: Vehicular traffic facing a steady red arrow signal may
         not enter the intersection to make the movement indicated by the arrow and, unless entering
         the intersection to make another movement as is permitted by other indications shown at the
         same time, shall stop at a clearly marked stop line but if none, before entering the crosswalk
         on the near side of the intersection or if none, then before entering the intersection and shall
         remain standing until an indication to make the movement indicated by the arrow is shown.

         4. Pedestrians; Red Arrow Signal: Pedestrians facing a steady red arrow signal shall not
         enter the roadway, unless otherwise directed by a pedestrian control signal as provided in
         section 10.17.108 of this article.

         5. AVIS Violations: It shall be a violation of this subsection CS for the driver of a vehicle to
         disobey the instructions of a traffic control signal as defined by this section at any
         intersection monitored by an AVIS.

                 a. Admitted evidence produced by an AVIS showing the date, time and location at
                 which it was captured, showing the identity of the operator of the motor vehicle,
                 showing the identity of the motor vehicle, and showing the approximate location and
                 course of travel of the vehicle in violation of the restrictions set forth in this section,
                 shall constitute prima facie evidence of a violation of this section.

  D. Nonintersection Signal:

         1. In the event an official traffic control signal is erected and maintained at a place other than
         an intersection, the provisions of this section shall be applicable except as to those
         provisions which by their nature can have no application.

         2. Any stop required at a nonintersection signal shall be made at a sign or pavement marking
         indicating where the stop shall be made, but in the absence of any sign or marking, the stop
         shall be in advance of the crosswalk or crossing area. (1968 Code §6-17-5; Ord. 75-86; Ord.
         77-69; Ord. 01-42; Ord. 10-47)




                                                EXHIBIT F
